Citation Nr: 0613640	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  00-01 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel




INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from September 1999 and 
October 1999 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

This matter was previously before the Board in January 2004 
and November 2005, at which times the Board remanded the 
claim in order to satisfy due process concerns and/or for the 
completion of additional development.  The Board is satisfied 
that all actions requested on remand are now complete, such 
that it may proceed with a decision on this appeal herein.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  The competent medical evidence of record does not 
demonstrate that low back arthritis manifested to a 
compensable degree within a year after service discharge, or 
that a current low back disorder is otherwise etiologically 
related to active service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service, and low back arthritis may not be presumed to 
have been so incurred.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Board finds that with respect to this claim, VA has met 
all statutory and regulatory notice and duty to assist 
provisions as related to the Veterans Claims Assistance Act 
of 2000 (VCAA) and all other applicable law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

To that end, letters dated in February 2001 and February 2004 
fully satisfied the VCAA's duty to notify provisions.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Through these communications, the veteran 
was made aware that it was ultimately his responsibility to 
give VA any evidence pertaining to his claim, and the 
February 2004 letter also indicated that he should give VA 
any relevant information or evidence in his possession.  
Moreover, although these VCAA letters were not sent prior to 
the initial adjudication of the veteran's claim, this was not 
prejudicial to him, because he was subsequently provided with 
adequate notice, followed by readjudication of his claim with 
issuance of supplemental statements of the case (SSOCs) in 
February 2005 and January 2006.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  In 
addition, as the Board has concluded that the preponderance 
of the evidence is against the claim for service connection, 
any question as to notice of the appropriate disability 
rating or effective date to be assigned (i.e., in the event 
of an award of service connection) are accordingly rendered 
moot, and so no further notice is necessary at this time.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As well, to the extent possible, the veteran's service 
medical records, VA medical records, and all adequately 
identified private medical records have been obtained for 
consideration in support of his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2006).  Furthermore, 
there is no indication that additional evidence that may be 
relevant to the issue decided herein is available, but not of 
record.  In addition, the veteran was accorded a VA 
examination in August 2001.  38 C.F.R. § 3.159(c)(4).  Thus, 
the VCAA's duty to assist provisions have also been satisfied 
for this claim, and the case is therefore ready for appellate 
review.  

Applicable Law

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005); see also 
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. 
Cir. 2001).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be:  medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record, including 
an evaluation of its credibility and probative value.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Baldwin v. 
West, 13 Vet. App. 1 (1999); see also 38 C.F.R. § 3.303(a).  

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such disease or 
injury, if consistent with the circumstances, conditions or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  See 38 U.S.C.A. 
§ 1154(b) (West 2002); see also Collette v. Brown, 82 F.3d 
389, 393 (Fed. Cir. 1996); VAOPGCPREC 12-99.  

Moreover, in each case where a veteran is seeking service 
connection for any disorder, due consideration shall also be 
given to the places, types, and circumstances of such 
veteran's service, as shown by: his service record; the 
official history of each organization in which he served; his 
service medical records; and all pertinent medical and lay 
evidence.  Similar considerations are to be afforded veterans 
who claim entitlement to service connection in relation to 
herbicide exposure.  See 38 U.S.C.A. § 1154(a) (West 2002). 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, however, 
the Court further noted that the preponderance of the 
evidence must be against the claim.  Id.; see also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Analysis of the Claim for Service Connection for a Low Back 
Disorder

In reaching its decision herein, the Board has carefully 
reviewed all the evidence of record, including, but not 
limited to: the contentions of the veteran and his 
representative; lay statements; service medical and personnel 
records; private treatment reports from several providers; 
SSA records; and VA outpatient treatment and examination 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in a 
case.  The relevant evidence, including that submitted by the 
veteran, will be summarized where appropriate.  

The veteran contends that he first injured his back while 
participating in a parachuting exercise during his period of 
active service, which has resulted in a current and chronic 
low back disorder.  The Board has carefully reviewed the 
evidence of record in support of the claim, and finds that, 
for reasons and bases to be explained below, this evidence 
does not support an award of service connection.   
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.

The veteran's service medical records contained no 
complaints, symptoms, treatment, or diagnoses pertaining to 
any back injury or disorder.  On his January 1968 Report of 
Medical History (for service separation), the veteran did not 
identify any prior history of back trouble.  Moreover, on his 
contemporaneous Report of Medical Examination, the veteran's 
spine was clinically assessed as "normal," and his PULHES 
profile was listed as a score of "1" for all categories.  
(The PULHES profile reflects the overall physical and 
psychiatric condition of an individual on a scale of 1 (high 
level of fitness) to 4 (medical condition or physical defect 
below the level of fitness for retention in military 
service).  See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992).  The "P" in PULHES stands for "Physical Capacity 
and Stamina," while the remaining letters stand for "Upper 
Extremities," "Lower Extremities," "Hearing and Ears," 
"Eyes," and "Psychiatric Condition.") 

The Board observes that the veteran's DD Form 214 (Armed 
Forces of the United States Report of Transfer or Discharge) 
and service personnel records listed his military 
occupational specialty (MOS) as that of a cook, but also 
reflected that he was awarded the Parachute Badge.  The Board 
is aware that in April 2003, the RO awarded service 
connection to the veteran for PTSD, in part as based upon 
evidence confirming that he served as a cook in Vietnam while 
in a combat environment, such that he was therefore likely 
exposed to combat stressors.  See Pentecost v. Principi, 16 
Vet. App. 124 (2002).  The veteran, however, has not averred 
that he sustained his current back disorder as the result of 
parachute jumps completed during combat.  To the contrary, he 
has reported that he did not complete any such jumps in 
Vietnam, and he also has not otherwise indicated that his 
claimed disorder is the result of a combat-related injury.  
As such, the Board may not presume that he injured his back 
during such service.  See 38 U.S.C.A. § 1154(b) (West 2002); 
see also Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 
1996); VAOPGCPREC 12-99.  

The Board further finds, however, that it plausible that the 
veteran's in-service qualifications, as demonstrated by his 
documented receipt of a Parachute Badge, put him in the 
position of completing multiple jumps, which could have 
caused some level of stress to his back at those times (that 
is assuming, of course, that that there is also medical 
evidence of record to support such a conclusion).  See 
38 U.S.C.A. § 1154(a).

The Board has reviewed all of the medical evidence of record 
in this case, and first notes that, as there is no documented 
record of the manifestation of any arthritis of the lumbar 
spine to a compensable degree within a year after service 
discharge (i.e., as of approximately February 1969), a grant 
of presumptive service connection for such disease is not 
available.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309. 

As to direct service connection of the claimed back disorder, 
however, the Board must initially review several additional 
and pertinent medical findings of record.  

The record indicates that the veteran worked as a boilermaker 
helper with welder skills for the Tennessee Valley Authority 
(TVA) from early 1975 to late 1990.  He relayed that in early 
1990, he fell off scaffolding during such employment, causing 
injury to his back.  He further avers, however, that this was 
merely an exacerbation of a previously existing chronic back 
problem that began in service.

While working for the TVA, the veteran apparently had to 
undergo routine medical evaluations as a condition of 
continuing his employment.  The Board notes that the 
evaluations now of record do not include any recorded mention 
from the veteran, or any finding pertaining to, a chronic 
back problem during this employment.  In addition, these 
records do include reports from special back examinations 
conducted in February 1975 and March 1989, and these reports 
both concluded with notation of clinical findings for the 
veteran's back recorded as "within normal limits."  The 
records did show that the veteran did sustain a work injury 
to his right knee in mid-1990 after the aforementioned 
scaffolding fall, but these records did not additionally 
document any back injury at that time.  These employment 
records also show that the veteran underwent spine range of 
motion testing in February 1992, which revealed a full range 
of motion during all tests (as pertaining to the cervical and 
dorsolumbar spine).   

The veteran's TVA employment records do include one report of 
a  work-related back injury, which apparently occurred in May 
1979.  The relevant report stated that the veteran was moving 
a piece out of a door, when he felt a twinge in his back.  
The problem was initially recorded as a muscle pull in his 
back, but after evaluation by a staff nurse, it was relabeled 
as a back strain.  The nurse further recorded that this 
problem was not a recurrence or aggravation of a previous 
injury or illness, and did not require any ongoing work 
restrictions.  There are no further reports of record 
concerning this injury, and there is no indication in the 
record that the residuals of this particular injury became a 
chronic condition.  

Thereafter, the veteran's medical reports of record denote 
complaints of back pain beginning in early 1993 (in the 
reports of J.R.B., M.D.), approximately 25 years after his 
discharge from active service.  The Board is further aware 
that in a March 2003 report from Trover Clinic, E.M.C., M.D., 
recorded a 30-year history of lower back pain as pertaining 
to the veteran, and, while the Board considers the veteran 
credible to report the time frame and extent of such 
symptoms, see Espiritu v. Derwinski, 2 Vet. App. 492 (1992), 
the Board also notes that it is not apparent that he sought 
any actual medical treatment for ongoing symptoms (or that he 
was diagnosed with any chronic back disorder or disease) any 
earlier than 1993.   

From 1993 forward, the veteran's medical records and test 
results include diagnoses of: chronic low back pain; lower 
back pain syndrome; lumbar spine degenerative disc and joint 
disease; lumbar spinal stenosis; and lumbar spondylosis.  
None of these records, however, relate any such condition to 
the veteran's active service.

In a July 1995 report prepared by R.R., M.D., it was noted 
that the veteran relayed that he had had back pain for three 
years, since the time of a work injury (while he was a 
"TBA" employee) when he fell and hurt his back.  

Muhlenberg Community Hospital records show that in February 
1996, the veteran reported for treatment with complaints of 
low back pain following an automobile accident that occurred 
earlier that week, when his car was hit from the right side.  
Apparently, he was also the driver of the car.  On clinical 
evaluation, there was a decreased range of back motion and 
demonstrable muscle spasms.  The diagnosis was a probable 
muscle strain.    

A February 1996 report from R.H.M., M.D., stated that he 
first treated the veteran in May 1995 for complaints arising 
out of a 1990 work injury to his right knee and back.  He 
opined that the veteran sustained an injury to his back at 
the time of that work accident, and indicated that the injury 
had led to his current problems.

A May 1996 private magnetic resonance imaging (MRI) report 
for the lumbar spine showed a large canal and minimal change 
of the L4-L5 disc with minimal bulging.  The test revealed no 
stenosis, and was otherwise negative. 

An October 1996 report from R.H.M., M.D., stated that the 
veteran was status post a motor vehicle accident that 
occurred in January 1996, when he injured his back (among 
other things).  Dr. M. noted that X-ray evaluation of the 
lumbar spine showed a loss of lordosis, as well as 
degenerative disc disease and degenerative joint disease.  
After clinical evaluation, he concluded that the veteran had 
lumbar spine degenerative arthritis.

A September 1999 statement from the veteran's mother reported 
that he injured his back during active service after an 
accident, and that upon his return from service, he had back 
pain and was unable to stand and work all day.  A concurrent 
statement from the veteran's wife of over 20 years similarly 
addressed his back problems for the period of time since she 
has known him. 

At a February 2000 hearing held at the RO, the veteran 
testified that he made 25 to 30 parachute jumps during 
service.  He indicated that in December 1965, at the time of 
an injury to his right knee while completing a parachuting 
exercise overseas, he also injured his back.  He admitted 
that initial treatment in service and thereafter, however, 
was only related to his knee, and testified that the back 
problem really "flared up" at the time of the 
aforementioned mid-1990 work injury.

In August 2001, the veteran was afforded a VA examination 
with claims file review, in order for a qualified medical 
examiner to ascertain the nature and etiology of any 
currently diagnosed back disorder.  In the written report, 
the examiner recorded the veteran's in-service and post-
service history, and noted the lumbar spine diagnostic 
findings on MRI in May 1996 and on X-ray evaluation in 
October 1996 (as noted in the report of R.H.M., M.D.).  She 
also observed a note in a March 1999 VA treatment report, 
which listed a diagnosis of a history of back injury, related 
to work in 1990, with a comment that the veteran had been 
having a lot of chronic back pain at that time.  After 
clinical evaluation, the examiner's diagnosis was chronic low 
back pain with degenerative arthritis.  She opined that there 
was evidence in the veteran's past records to show that he 
had two prior injuries to his back: one in 1990, when he fell 
from scaffolding; and one in 1996,  when he was involved in a 
car accident.  She stated that she did not find any medical 
evidence in the claims file to indicate that the veteran had 
any (chronic) back problems prior to 1990.  She concluded 
that the available evidence therefore indicated that it was 
less likely than not that the veteran sustained a current 
back disorder as the result of his active service.  

A VA lumbar spine X-ray report, prepared in conjunction with 
the August 2001 VA examination, showed mild degenerative 
change that was described as: mild anterior spurring at T12-
L1; very minimal retrolisthesis at L4 on L5; and minimal 
anterior spurring at L5.

Thereafter, with review of additional evidence, the August 
2001 VA examiner supplemented her prior opinion in a January 
2005 report.  She noted the March 2003 Trover Clinic report 
(of a 30-year history of lower back pain), but again observed 
that the claims file reflected no records prior to the 1990 
work accident that documented any (chronic) back problems 
prior to that injury.  She then reiterated her opinion that 
the veteran's current back disorder was still less likely as 
not due to his active service. 

Accordingly, applying the relevant law and regulations to the 
facts in this case, the Board finds that the evidence does 
not supports the veteran's claim for service connection for a 
low back disorder.  While his service medical records are 
silent for any comments regarding a right knee injury or 
disorder, the Board does observe that via his receipt of the 
Parachute Badge, the veteran likely engaged in some 
parachuting activity during service.  See 38 U.S.C.A. 
§ 1154(a).  Moreover, a lay statement included in the claims 
file indicates that he returned from service with complaints 
of pain in his back.  There is, however, no medical record of 
treatment for any chronic back problems until approximately 
early 1993.  (The Board recognizes that the record does 
include mention of one back strain in 1979, but this injury 
was categorized as "not a recurrence or aggravation of a 
previous injury or illness," and did not require any ongoing 
work restrictions or apparently any follow-up medical 
treatment.  Moreover, special back examination reports in 
1975 and 1989 concluded with only normal clinical findings.)  
And, where a medical professional did so opine in the record, 
he or she reported that the veteran's current back problems 
were related to a post-service work injury in 1990 and/or to 
a motor vehicle accident in 1996.  This includes the opinion 
of the August 2001/January 2005 VA examiner, who had the 
benefit of review of the complete claims file, and then 
opined that based upon the information provided in that 
record, it was her opinion that any currently diagnosed back 
disorder was less likely than not related to the veteran's 
period of active service.  As such, the Board finds that, for 
all of the reasons identified herein, an award of direct 
service connection for a low back disorder is not available.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In reaching the above conclusions, the Board notes that 
although a veteran and other laymen may provide statements as 
to the veteran's complaints and observable symptoms, such 
individuals cannot offer a diagnosis or provide a medical 
opinion as to causation or the etiology of the veteran's 
claimed disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); see also 38 C.F.R. § 3.159(a)(1) (2005) 
(competent medical evidence means evidence that is provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Thus, the Board may not consider any documented 
assertions now of record from the veteran and other laymen 
that his current back problems are etiologically related to 
active service as competent medical evidence in support of 
this appeal.

In reviewing the foregoing, the Board has been cognizant of 
the benefit of the doubt rule.  The preponderance of the 
evidence, however, is against the claim.  As such, this case 
does not present such a state of balance between the positive 
evidence and the negative evidence - a state of relative 
equipoise - so as to allow for a more favorable 
determination.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disorder is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


